Title: Visit to Montpelier by Samuel Whitcomb, [ca. 31 May 1824]
From: Whitcomb, Samuel
To: 


        
          [ca. 31 May 1824]
        
        “Called on Col. James and P. P. Barbour and Mr. Madison. Mr. M. is not so large or tall as myself and instead of being a cold reserved austere man, is very sociable, rather jocuse, quite sprightly, and active. He does not think the tariff will fulfill the predictions of either its friends or opponents. I think him friendly to the bill, though cautious in expressing his approbation of it.
        
        “Mr. Madison appears less studied, brilliant and frank but more natural, candid and profound than Mr. Jefferson. Mr. Jefferson has more imagination and passion, quicker and richer conceptions. Mr. Madison has a sound judgment, tranquil temper, and logical mind.
        “Mr. Jefferson excites interest immediately on entering his presence. Mr. Madison is nothing in his looks, gestures, expression or manners to indicate any thing extraordinary in his intellect or character, but the more one converses with him, the more his excellences are developed and the better he is liked. And yet he has a quisical [sic], careless, almost waggish bluntness of looks and expression which is not at all prepossessing. His mind is his all.”
      